Citation Nr: 0800023	
Decision Date: 01/02/08    Archive Date: 01/09/08

DOCKET NO.  05-09 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to eligibility for Department of Veterans Affairs 
(VA) nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The appellant had missing status from September 1942 to 
February 1944, recognized guerrilla service from February 
1944 to July 1945, and Regular Philippine Army Service from 
July 1945 to March 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an adverse determination in July 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of Philippines. 


FINDINGS OF FACT

The appellant had missing status from September 1942 to 
February 1944, recognized guerrilla service from February 
1944 to July 1945, and Regular Philippine Army Service from 
July 1945 to March 1946.  


CONCLUSION OF LAW

The appellant did not have the requisite service to render 
him basically eligible for VA pension.  38 U.S.C.A. §§ 101, 
107, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 
(2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part 
at 38 C.F.R § 3.159, amended VA's duties to notify and to 
assist a claimant in developing information and evidence 
necessary to substantiate a claim.

The question before the Board is whether the appellant had 
qualifying service to establish eligibility for nonservice-
connected pension benefits.  The record includes service 
department verification of the appellant's service.  Because 
qualifying service and how it may be established are governed 
by law and regulations and because the service department's 
certification is binding, the Board's review is limited to 
interpreting the pertinent law and regulations.

Where as here, the interpretation of the law is dispositive 
of the appeal, neither the duty to notify nor the duty to 
assist provisions of the VCAA apply.  Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001).

Analysis

The appellant seeks VA nonservice-connected pension benefits 
and alleges recognized guerilla service.  

The law authorizes the payment of a pension to a veteran of 
wartime who has the requisite service and who is permanently 
and totally disabled from nonservice-connected disability not 
due to the veteran's own willful misconduct.  38 U.S.C.A. §§ 
1502, 1521.

"Veteran" means a person who served in the active military, 
naval or air service and who was discharged or released under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 
C.F.R. § 3.1(d).  "Veteran of any war" means any veteran who 
served in the active military, naval or air service during a 
period of war.  38 C.F.R. § 3.1(e).  Service as a Philippine 
Scout is included for pension, compensation, dependency and 
indemnity compensation (DIC) and burial allowances, except 
for those inducted between October 6, 1945 and June 30, 1947, 
inclusive, which are included for compensation benefits, but 
not for pension benefits.  Service in the Commonwealth Army 
of the Philippines from and after the dates and hours when 
called into service of the Armed Forces of the United States 
by orders issued from time to time by the General Officer, 
U.S. Army, pursuant to the Military Order of the President of 
the United States dated July 26, 1941, is included for 
compensation benefits, but not for pension benefits.  Service 
department certified recognized guerrilla service, and 
unrecognized guerrilla service under a recognized 
commissioned officer (only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946) is 
included for compensation benefits, but not for pension or 
burial benefits. 38 U.S.C.A. § 107; 38 C.F.R. § 3.40(c) and 
(d).  Active service will be the period certified by the 
service department.  38 C.F.R. § 3.9 (a) and (d). 

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate. 38 
C.F.R. § 3.203(a).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) has held that the Secretary 
has lawfully promulgated regulations making service 
department findings "binding on the VA for purposes of 
establishing service in the U.S. Armed Forces."  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  In addition, service 
department findings are binding on VA for purposes of 
establishing service in the U.S. Armed Forces.  Id. 

In November 2006, the National Personnel Records Center 
(NPRC) certified that the appellant had missing status from 
September 1942 to February 1944, recognized guerrilla service 
from February 1944 to July 1945, and Regular Philippine Army 
Service from July 1945 to March 1946.  This finding is 
binding on VA for purposes of establishing service in the 
United States Armed Forces.  Spencer v. West, 13 Vet. App. 
376 (2000).  Given the applicable statutory and regulatory 
provisions recited above and the facts of this case, the 
Board finds that appellant does not meet the basic 
eligibility requirements for VA pension benefits.  Thus, the 
appellant's claim lacks legal entitlement under the 
applicable provisions.  As the law is dispositive, the claim 
must be denied because of the lack of legal entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).




ORDER

The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


